Citation Nr: 1533775	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  12-33 905A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to November 1989.  He died in February 2011.  The appellant is his widow.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In November 2014, the appellant testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

In June 2015 the appellant waived initial review by the agency of original jurisdiction (AOJ) of any additionally submitted evidence.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  


FINDINGS OF FACT

1. The Veteran died in November 2011, the cause of death was respiratory failure and chronic obstructive lung disease and the contributing cause was alcoholism.  

2. At the time of his death, the Veteran was service-connected for lumbar disc disease with erectile dysfunction, urinary dysfunction, posttraumatic stress disorder (PTSD), right lower extremity radiculopathy, tinnitus, fracture of the right first finger, bilateral hearing loss, septoplasty, hemorrhoids, left inguinal hernia repair, absence of the left testicle, and laceration of the right eyebrow.  

3. The Veteran's fatal respiratory failure and chronic obstructive lung disease was related to his tobacco use.

4. The Veteran's alcoholism was not caused or aggravated by his service-connected PTSD.  

5. The evidence does not establish that a service-connected disability caused or contributed materially or substantially to the Veteran's death, nor that the cause of death is otherwise related to service.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

In the context of a claim for service connection for cause of death benefits, statutory notice must include: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a cause of death claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a cause of death claim based on a condition not yet service connected (predicated on the contentions or theory of service connection advanced by the veteran's survivor).  38 U.S.C.A. § 5103(a).  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).

Neither the appellant nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The appellant was notified via letter dated in January 2012 of the criteria for establishing service connection for the cause of the Veteran's death, and of her and VA's respective duties for obtaining evidence.  She also was notified of how VA determines disability ratings and an effective date if service connection is awarded.  Hupp notice was provided as well.  This letter accordingly addressed the notice elements and predated the initial adjudication by the AOJ/RO in June 2012.  

The January 2012 VCAA notice letter did not address the fifth element of service connection, namely degree of disability.  See Dingess, supra.  However any notice defect was cured by actual knowledge on the part of the appellant, who in her testimony and statements contended that the Veteran's death was caused by his respiratory disorder due to his Agent Orange exposure in Vietnam and alcoholism as secondary to his service-connected PTSD.  

VA also has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, identified post-service treatment records, claims submissions, and lay statements have been associated with the record.  It appears that all obtainable evidence identified by the appellant relative to her claim has been obtained and associated with the claims folder, and that neither she nor her representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal. 

Opinions on the Veteran's cause of death were obtained from the Veterans Health Administration (VHA).  These opinions, rendered by an expert in psychology and an expert in pulmonary disorders, were thorough and adequate upon which to base a decision with regard to the appellant's claim.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The VHA examiners provided the information necessary to render a decision as to whether the Veteran's cause of death was due to service.  The opinions were based on a review of the claims file.

While the appellant in December 2014 contended that the November 2014 Board hearing was not adequate as the Veteran's hepatitis C was not addressed, such disorder is not relevant to the issue on appeal as the Veteran's November 2011 death certificate does not include hepatitis C as a cause of death.  During the November 2014 Board hearing, the undersigned discussed with the appellant the issue of service connection for the cause of the Veteran's death to specifically include the causes of death listed on the death certificate, the evidence required to substantiate the claim, and asked questions to elicit information relevant to the claim.  This action supplemented VA's compliance with the VCAA, 38 C.F.R. 
§ 3.103, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Legal Criteria

In a claim where service connection is established for a disability prior to the death of the veteran, the initial inquiry is to determine whether the service-connected disability was either the principal or contributory cause of the veteran's death. See 38 C.F.R. § 3.312.  In order to establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  See 38 C.F.R. § 3.312(b).  This question will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran.  38 C.F.R. § 3.312(a).

For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  Service connection may also be granted for disability which is proximately due to, the result of, or otherwise aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a),(b).  

Analysis

The Veteran died in November 2011.  His death certificate shows that the cause of death was respiratory failure and chronic obstructive lung disease.  The contributing condition was alcoholism.  During his lifetime the Veteran was service connected for the following disabilities:  lumbar disc disease with erectile dysfunction, urinary dysfunction, PTSD, right lower extremity radiculopathy, tinnitus, fracture of the right first finger, bilateral hearing loss, septoplasty, hemorrhoids, left inguinal hernia repair, absence of left testicle, and laceration of right eyebrow.  

The factual and legal questions presented are: a.) whether service connection is warranted for respiratory failure and chronic obstructive lung disease, which was identified on the death certificate as having caused the Veteran's death and b.) whether the service-connected PTSD caused or aggravated alcoholism which contributed substantially or materially to the cause of the Veteran's death.  38 C.F.R. § 3.312(c).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The appellant should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the appellant. 

In January 2012 the National Personnel Records Center confirmed that the Veteran served in Vietnam from December 1970 to November 1971.  Veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii).  

Certain diseases associated with Agent Orange exposure in service are presumed to be service connected if the disease is manifested to a compensable degree within a specified time period.  38 C.F.R. §§ 3.307, 3.309(e).  If a Veteran was exposed to a herbicide agent, including Agent Orange, during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116 ; 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 ; 38 C.F.R. § 3.307(d) are also satisfied.  Such diseases do not include chronic obstructive lung disease.  Notwithstanding the provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e), relating to presumptive service connection due to exposure to Agent Orange, a claimant is not precluded from establishing service connection with proof of actual causation, that is, proof the exposure to Agent Orange actually causes a disability, which is not included in the list in 38 C.F.R. § 3.309(e).  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).

In the instant case, the appellant in October 2012 contended that the Veteran's chronic obstructive pulmonary disease (COPD) was caused by his Agent Orange exposure during service.  

Service treatment records show that in February 1979 the Veteran had smoke inhalation and was coughing with black specks in the sputum, however his chest x-ray was normal.  On the report of medical history in April 1981 he indicated that he coughed up blood from 1969 to 1979.  Service treatment records from 1970 to 1989 show that the Veteran on numerous occasions was treated for coughing associated with respiratory infections.  See, e.g., service treatment records dated in October 1971, May 1972, October 1974, March 1977, January 1979, April 1980, April 1982, December 1985, January 1987, September 1984, and October 1989.  In January 1980, April 1982, and September 1984 service treatment records show that the Veteran was treated for bronchitis.  In September 1984 the examiner noted that the Veteran was smoking a pack of cigarettes per day.  Chest x-rays were normal in February 1979, May 1972, March 1977, and July 1984.  Periodic examinations in April 1981 and June 1988 evaluated the lungs and chest as normal.  A chest x-ray in November 1988 shows tiny calcified granulomas in both lung fields and bilateral mild pleural thickening.  The impression was no acute cardio-pulmonary disease.  On the October 1989 retirement examination, the examiner noted that the Veteran was smoking one and a half packs of cigarettes per day for 19 years.  The lungs and chest were evaluated as normal.  On the accompanying report of medical history, the Veteran denied having denied tuberculosis, asthma, shortness of breath, pain or pressure in chest, and a chronic cough.  

After service, a January 2000 hospital discharge report shows pulmonary impairment and cigarette abuse which was complicated by community acquired pneumonia.  VA medical records from 2009 to 2011 show treatment for COPD.  

In February 2015 a VHA opinion was obtained from a respiratory specialist, Dr. L.F, who opined that COPD was not recognized as a presumptive disease associated with Agent Orange exposure and it is less likely than not that COPD was incurred during service from Agent Orange exposure.  As to the Veteran's frequent respiratory tract infections during service, the Dr. L.F. opined that many of them occurred during the Veteran's 20s and were probably not related to COPD due to his young age and more likely were due to a routine cold.  As to the Veteran's smoke inhalation during service in February 1979, the VHA examiner noted that there was no apparent treatment or hospitalization and the chest x-ray during that time was normal.  As to the Veteran's April 1981 medical history whereby he checked a box indicating that he coughed up blood between 1969 and 1979, Dr. L.F. found it significant that his service treatment records during this period do not show that he was treated for this condition.  Contemporaneous medical history reports dated in April 1981 and October 1989 the Veteran did not indicate that he had a chronic cough.  Further, the examiner explained that from 1969 to 1979 the Veteran would have been 19 to 29 year old and thereby too young for the condition to be related to COPD especially since he denied having a chronic cough and his chest x-rays were normal.  The examiner opined that the Veteran's symptoms of coughing up blood may be related to the sinus condition that he had or a possible acute respiratory illness.  

The VHA examiner opined that the cause of the Veteran's death, which is described as respiratory failure from COPD would be consistent with his history of tobacco use.  The record mentions one pack per day and 1.5 packs per day of cigarette usage.  The examiner acknowledged that the Veteran had bronchitis episodes in the 1980s and found that these episodes could have represented early manifestations of COPD in that, by then, "he would have had close to 30 pack years of tobacco usage."  However, delving further, he essentially ruled out a finding of early onset COPD in service by determining that at no time during service did the Veteran manifest cardinal symptoms of COPD to include a chronic cough, dyspnea on exertion, and shortness of breath.  

The VHA opinion is significantly probative as the examiner carefully reviewed the Veteran's longitudinal medical history, considered the Veteran's service treatment records documenting coughs, and opined that his fatal COPD was due to his tobacco use.  This opinion is uncontroverted and consistent with the other competent evidence of record.  It is the appellant's general evidentiary burden to establish all elements of a claim, including an association or link or nexus to event, injury, or disease in service under 38 C.F.R. § 3.303(d).  38 U.S.C.A. § 5107(a).  Fagan v. Shinseki, 573 F.3d. 182, 1287 (2009).

To the extent that that the Veteran's respiratory failure and chronic obstructive lung disease has been associated with smoking, in this regard, for claims filed after June 9, 1998, the law prohibits service connection of a death or disability on the basis that it resulted from an injury or disease attributable to the use of tobacco products by a Veteran during active duty service.  38 U.S.C.A. § 1103; C.F.R. § 3.300.  

As to whether alcoholism contributed substantially or materially to the cause of the Veteran's death, the threshold question is whether alcoholism was caused or aggravated by the service-connected PTSD as no compensation shall be paid if the disability resulting from injury or disease in service is a result of the Veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 105.  Service connection may be granted only when a disability or cause of death was incurred or aggravated in line of duty, and not the result of the Veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  38 C.F.R. § 3.301.  However, an appellant can recover if he or she is able to adequately establish that the alcohol or drug abuse disability is secondary to or is caused by the primary service-connected disorder.  Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001).  Such compensation would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Id.

In November 2014 the appellant testified that the cause of the Veteran's death was alcoholism, which was secondary to his service-connected PTSD.  

On the October 1989 retirement examination from service, the examiner indicated that the Veteran drank a 6 pack of alcohol on a daily basis.  

On VA examination in May 1994 the examiner stated that Veteran used alcohol over the years to try to control his PTSD symptoms.  At the time of the examination the Veteran was attending Alcoholics Anonymous.  The VA examiner also noted that the Veteran reported that during service he attended two counseling sessions for alcohol abuse and subsequently decided to decrease his consumption, which he successfully did for the last year of his career before his discharge.  

A VA treatment record in January 2001 shows that the Veteran reported that he started drinking alcohol while in Vietnam and used to drink heavily.  In April 2010 the records show that the Veteran reported he began drinking heavily in 1970 and the examiner noted that he reported that his PTSD symptoms were increasing and that he was killing himself by drinking.  VA treatment records from 2009 to 2011 continue to document alcoholism.  

In a VA opinion dated in April 2013 the examiner opined that the Veteran's service-connected PTSD did not cause nor aggravate his alcoholism and thus did not cause or contribute to his death.  The examiner's rationale was that the May 1994 VA psychiatric examination indicated that prior to the Veteran's service "his primary drug of choice was alcohol, drinking beer and wine with his friends."  The April 2013 VA examiner determined that before there was a full manifestation of PTSD symptoms, the Veteran exhibited problems with alcohol.  The examiner found it significant that if the Veteran was self-medicating with alcohol to treat PTSD symptoms while still in the military, there should have been documentation of mental health treatment during service, however, this was not the case. 

In March 2015 a VHA opinion was obtained from a specialist in psychiatry, Dr. A.R.R.  After reviewing the record Dr. A.R.R., discussed the VA exam in May 1994, which noted that the Veteran used alcohol over the years to control his PTSD symptoms.  He opined that the timeline for palliative alcohol use of non-clinically manifested PTSD to the development of the medically-validated PTSD and alcohol abuse is not clearly estimated in the May 1994 evaluation nor supported by the service treatment records.  The VHA examiner found that the 2001 VA treatment record reflecting the Veteran's subjective report that he started drinking in Vietnam was not supported by the service treatment records.  Similarly the VHA examiner indicated that the VA treatment records in April 2010 recording the Veteran's report that he began drinking in 1970, that his PTSD symptoms were increasing, and that he was killing himself by drinking were not clearly based on objective information from the Veteran's service personnel records.  

The VHA examiner found that there was no evidence at the time of the Veteran's November 1969 induction that he manifested problems with alcohol abuse or substance abuse.  He opined that it was unclear from the objective data when the Veteran's alcohol dependence actually began and when it resulted in problems with his physical health and with psychosocial and occupational functioning.  The VHA examiner cautioned that retrospective conclusions based on a Veteran's personal impressions several years after active duty must be considered speculative, even if the examiner found the Veteran to be reliable.  Dr. A.R.R. concluded that based on the evidence of record it is less likely than not that the Veteran' service-connected PTSD either directly caused or aggravated his alcoholism, noting that any declarative opinion which would assume such a direct associate would be medically speculative.  

The Board finds the VHA opinion to be highly probative as the examiner considered the totality of the Veteran's medical history in rendering the conclusions that he reached.  The credibility and weight to be attached to a medical opinion are within the Board's province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one opinion over another depending on factors such as reasoning employed and whether the examiner was informed of the relevant facts.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

In Jones v. Shinseki, 23 Vet. App. 382 (2009), the Court held that, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Id. at 390.  It must also be clear that the physician has considered "all procurable and assembled data."  Id. (citing Daves v. Nicholson, 21 Vet. App. 46 (2006)).  Finally, the physician must clearly identify precisely what facts cannot be determined.  Id.  

Here, the examiner opined that it is less likely than not that the Veteran's service-connected PTSD either directly caused or aggravated his alcoholism because the only evidence of record that would support this was the Veteran's retrospective conclusion and to rely on it would be medically speculative.  The Board finds this opinion is adequate because the examiner indicated that all the procurable and assembled evidence was considered and precisely identified the facts that cannot be determined, i.e. when the Veteran's alcohol abuse actually began.  Id. at 388-91 (the duty to assist does not require a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence).  In short, the VHA examiner's opinion is not equivalent to the type of statement disfavored by Jones.

To the extent that the VHA examiner concluded that the Veteran's alcoholism did not preexist his period of active service, his opinion differs from the 2013 VA examiner's opinion that Veteran's alcoholism preexisted service.  Such does not diminish the value of the opinions.  Both examiners ultimately concluded that the Veteran's service-connected PTSD did not cause nor aggravate his alcoholism their opinions do not conflict.   Further, the VHA examiner reviewed the May 1994 VA examiner's statement that the Veteran over the years used alcohol to control his PTSD symptoms and determined that it did not rise to the level of establishing a causal relationship between the medically validated PTSD and alcohol abuse.  It is also noteworthy that the May 1994 VA examiner made no finding regarding whether the Veteran's service-connected PTSD caused or aggravated alcoholism.  To the extent that he stated that Veteran drank alcohol prior to service, he was merely reporting history as presented by the Veteran.  See LeShore v. Brown, 8 Vet. App. 406 (1995) (the mere transcription of medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional.)  

As a general matter, lay witnesses are competent to testify as to their observations as well as opine on questions of diagnosis and etiology in some circumstances.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  See also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau; lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology).  

The Board has considered the appellant's lay statements and acknowledges that the she is competent to give evidence about what he has experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  However her statements that the Veteran's chronic obstructive lung disease was related to active service or that his alcoholism was caused or aggravated by his service-connected PTSD are outweighed by VHA opinions of record  as they reflected the VHA examiners' specialized knowledge, training, and experience as to the cause of the Veteran's death.  These matters are complex medical issues beyond the ken of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  They require specialized training for a determination as to causation, and are therefore not susceptible of lay opinion.  In this regard, medical professionals have greater skill.  As the appellant is not competent on these matters, the issue of whether she is credible is not reached.  

In view of the foregoing discussion, the Board concludes that the weight of the evidence is against the appellant's claim of service connection for the Veteran's cause of death.  Because the evidence in this case is not approximately balanced with respect to the merits of the claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


